         Case 1:18-mc-00167-ABJ Document 130 Filed 02/26/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            v.                       ) Case No. 1:17-cr-201-1-ABJ
                                     )
PAUL J. MANAFORT, JR.,               )
                                     )
                  Defendant.         )
____________________________________)
                                     )
IN RE: PETITIONS FOR RELIEF          )
CONCERNING CONSENT ORDER OF )          Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)

              UNITED STATES’ MOTION TO DISMISS PROPERTIES AND
                   TO TERMINATE ANCILLARY PROCEEDINGS

       In light of the pardon of the Defendant, Paul J. Manafort, Jr., the United States of

America, by and through its undersigned counsel, respectfully moves the Court to dismiss all

remaining assets for which no final order of forfeiture has been entered in these proceedings and

to terminate these ancillary proceedings. 1 The United States appreciates the Court having

provided time for the United States to carefully consider this complex and unique issue during a

period of governmental transition.

       On October 9, 2018, this Court entered a preliminary order of forfeiture with respect to

nine specific properties. 2 Consent Order of Forfeiture (Cr. Dkt. No. 443); Order of Forfeiture



1
  The United States files this motion under both the criminal case number for this action and the
related miscellaneous case number for the ancillary proceedings. Record citations are referred to
by criminal docket number (“Cr. Dkt. No.”) and miscellaneous docket number (“Mc. Dkt. No.”).
2
 This Order was amended at sentencing on March 13, 2019. The Court also entered Final
Orders of Forfeiture with respect to five of these properties. Prior to the pardon, each of the five
properties was liquidated, and the liquidated proceeds were deposited into the Assets Forfeiture
Fund. See (Cr. Dkt. Nos. 590, 595, 596, 597). These properties are not at issue.
                                                 1
         Case 1:18-mc-00167-ABJ Document 130 Filed 02/26/21 Page 2 of 4




(Cr. Dkt. No. 556-1) at ¶ 2.   However, the Petitions of Woodlawn LLC, The Federal Savings

Bank (TFSB), National Bancorp Holdings, Inc. (NBH), and Christopher Doyle remain pending

with respect to the properties identified in paragraphs 2(a), (c), (d), and (h) of the March 13,

2019, Order of Forfeiture, as follows:

       a) The real property and premises commonly known as 377 Union Street, Brooklyn,
          New York 11231 (Block 429, Lot 65), including all appurtenances, improvements,
          and attachments thereon, and any property traceable thereto;

       c) The real property and premises commonly known as 174 Jobs Lane, Water Mill, New
          York 11976, including all appurtenances, improvements, and attachments thereon,
          and any property traceable thereto;

       d) All funds held in account number XXXXXX0969 at The Federal Savings Bank, and
          any property traceable thereto;

       h) The real property and premises commonly known as 123 Baxter Street, #5D, New
          York, New York 10016.

       On December 23, 2020, then-President of the United States, Donald J. Trump, issued a

full and unconditional pardon of Paul J. Manafort, Jr. for his conviction in this action. See

Attachment A (Pardon).

       Upon consideration of the pardon and the specific facts of this case, the United States

requests that the Court vacate its March 13, 2019, Order of Forfeiture with respect to these four

properties so that they can be dismissed from this action and returned to their former status.

       Contemporaneous with this filing, the United States is submitting to the relevant counties

releases of the lis pendens it had previously recorded with respect to the real properties listed in

paragraphs 2(a) and 2(c) of the March 13, 2019, Order of Forfeiture. The United States had not

previously recorded a lis pendens with respect to the real property identified in paragraph 2(h).

Accordingly, these three real properties will not be under restraint in connection with the

prosecution and conviction of Paul J. Manafort, Jr. in this action.



                                                  2
         Case 1:18-mc-00167-ABJ Document 130 Filed 02/26/21 Page 3 of 4




       With respect to the property listed in paragraph 2(d), these funds remain in the custody of

the United States and are held in the Department of Justice’s Seized Asset Deposit Fund (SADF).

When the United States releases funds from the SADF that are not forfeited, the release is

subject to offset or levy for any debts owed to the United States (or for other qualifying debts

submitted to the Treasury Offset Program) by the person entitled to payment before the United

States can recognize the interests of any third party lienholders and before the United States can

recognize an assignment. See e.g., 31 U.S.C. § 3716 and 26 U.S.C. § 6331(h). Accordingly, the

payment of the funds listed in paragraph 2(d) out of the SADF will be subject to offset or levy

for payment of qualifying debts, if any, owed by the person entitled to receive those funds.

       The funds listed in paragraph 2(d) were transferred to the United States in 2018 in

accordance with the Court’s Consent Order of Forfeiture. TFSB has asserted in its petition that

these funds are subject to a secured interest held by TFSB and that TFSB is now entitled to

ownership of the funds. The United States understands that TFSB intends to submit a motion

seeking a determination from the Court that it is the legal owner of the funds and the person

entitled to the payment of the funds from the United States. Upon issuance of an Order

determining the legal owner and person entitled to the payment of the funds from the United

States, the United States will process the release and payment of these funds from the SADF to

the legal owner, subject to any offset or levy for any debt (that has been referred to the Treasury

Offset Program) owed by the legal owner.

       Upon dismissal of the four remaining properties from this action, the United States

respectfully suggests that the Petitions of TFSB, NBH, Christopher Doyle, and Woodlawn LLC

(Mc. Dkt. Nos. 8, 9, 14, 15, 17, 20, 21) will become moot and should be dismissed. No other




                                                 3
        Case 1:18-mc-00167-ABJ Document 130 Filed 02/26/21 Page 4 of 4




petitions remain for adjudication in these ancillary proceedings. 3 Accordingly, the United States

respectfully requests that these ancillary proceedings be terminated.

        In its February 5, 2021, Minute Order, the Court directed (a) the United States and

Petitioner Woodlawn LLC to submit a joint report regarding possible settlement or discovery

concerning the petition of Woodlawn, and (b) the United States to respond to the motion filed by

petitioners TFSB and NBH to lift and vacate property restraints. Other discovery has been

stayed or remains pending, and the United States’ motion to dismiss the petition of Christopher

Doyle is also pending. (Mc. Dkt. No. 34). Upon dismissal of the remaining properties and

petitions, these motions and deadlines will also become moot and should be vacated.

       A proposed order is attached.

                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                       By:   /s/Arvind Lal
                                             Arvind Lal, D.C. Bar No. 389496
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                              (202) 252-7688
                                             Arvind.Lal@usdoj.gov

                                       By:   /s/ Daniel H. Claman
                                             Daniel H. Claman
                                             Money Laundering and Asset Recovery Section
                                             Criminal Division, U.S. Department of Justice
                                             1400 New York Avenue, N.W., Suite 10100
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-1263
                                             Daniel.Claman@usdoj.gov

                                             Counsel for the United States of America


3
  By its terms, the Pardon has relieved the Defendant of any further obligation to make payments
to satisfy the $11 million monetary judgment of forfeiture. (Dkt. No. 556-1) at ¶ 1.
                                                 4
